Citation Nr: 0020338	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension on a 
secondary basis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from an April 1993 rating decision of the Regional 
Office (RO) that denied the veteran's claim seeking 
entitlement to service connection for hypertension, to 
include on a secondary basis.  The veteran has perfected a 
timely administrative appeal, in which he specifically 
limited his appeal to the denial of his claim for secondary 
service connection for hypertension.  

The Board notes that the issue of entitlement to an increased 
rating for post-traumatic stress disorder (PTSD) was 
addressed in the statement of the case and numerous 
supplemental statements of the case.  However, by rating 
decision dated January 2000, the RO assigned a 100 percent 
schedular evaluation for PTSD, effective November 1991.  
Since this represented a complete grant of benefits with 
respect to this matter, this decision is limited to the issue 
noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The veteran has been granted entitlement to service 
connection for PTSD.

2.  There is no competent medical evidence of record that 
establishes that the veteran's hypertension was caused or 
aggravated by the service-connected PTSD.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hypertension 
on a secondary basis.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has established service connection for PTSD, 
currently evaluated as 100 percent disabling.

Service medical records are completely negative for any 
reference to hypertension.  The June 1968 report of medical 
examination completed for discharge reflects that the 
veteran's heart, lungs, and chest were evaluated as normal.

The veteran was admitted to a private hospital in November 
1974 after he fell about thirty feet.  Blood pressure on 
admission was 160/80.  Thereafter, in a statement dated 
December 1975, a private neurologist, noted that he saw the 
veteran earlier that month and that blood pressure was 
140/90.  Additional private medical records dated from 1975 
to 1984 show systolic pressure ranging from 120 to 130 and 
diastolic pressure ranging from 76 to 100.

A Department of Veterans Affairs (VA) outpatient treatment 
report, dated October 1986, reflects blood pressure of 
138/90.  When the veteran was accorded an examination by the 
VA in July 1986, his blood pressure in all readings was 
130/low 90's, about 92 and 94 for diastolic.  The diagnosis 
was mild hypertension noticed on examination.  Upon VA Agent 
Orange examination in May 1987, blood pressure was 120/98.  
The impression was diastolic hypertension.

On VA neurological examination in July 1992, the veteran 
reported that he was diagnosed with hypertension in 1974 and 
placed on medication.  However, he had not taken any 
medication for two years.  Blood pressure readings were 
160/110 and 140/110.  

A VA general medical examination was conducted in November 
1993.  The examiner reviewed at least some of the veteran's 
records.  It was noted that the veteran had been referred to 
the hypertensive clinic, had been seen there, but had never 
been prescribed medication.  Following an examination, the 
pertinent diagnosis was hypertension.  

The veteran was again examined by the VA in July 1995.  He 
was unclear as to when hypertension began, although he 
thought it had been ongoing.  He felt that his hypertension 
was a secondary effect of PTSD.  The examiner, a 
psychiatrist, noted that the veteran was chronically worried 
and that from time to time he focused on his hypertension, 
although he had never been treated for it before.  He was 
somewhat vague as to when he thought it began, but dated it 
back to 1977.  The examiner also stated that the veteran's 
blood pressure on the examination was within the normal range 
and it was difficult to determine if he had hypertension and, 
if so, to what degree.  It might be that during periods of 
stress that his blood pressure was elevated.  The diagnoses 
were PTSD and rule out general anxiety disorder.  

The examiner noted that the veteran's claim was that 
hypertension was secondary to PTSD.  A review of the claims 
folder indicated that there had been no evidence prior to 
this to support this claim.  It was also difficult to 
ascertain as to whether the veteran does, if fact, have 
chronic hypertension.  His blood pressure on the examination 
was 140/90.  There was a suspicion that the hypertension was 
a somatic preoccupation for what is apparently overall 
general anxiety and worry over his future.  

The veteran was again examined by the VA in November 1996.  
The claims folder was available for review, as was a clinic 
chart.  The diagnosis was hypertension.  The examiner stated 
that the veteran had a long-standing history of hypertension 
dating back to 1986 and 1987.  With respect to the question 
of the relationship of hypertension to PTSD, the examiner 
stated that this case did not clearly indicate so.  In fact, 
there were other reasons that were risk factors that weighed 
more strongly in this veteran.  He noted that there was a 
strong family history of cardiac problems; the veteran was 
being treated for high cholesterol; and he was overweight.  
All these conditions would be factors that would contribute 
to hypertension, as well as the fact that the great majority 
of hypertensive cases have a known cause.  Also, in arguing 
against PTSD, was that fact that the veteran's pulse rate was 
relatively normal.  The veteran does not experience 
tachycardia and did not express extreme anxiety.  Finally, 
the physician related that the veteran did not have an 
elevated systolic blood pressure, which usually is elevated 
in anxiety states.

On VA psychiatric examination in October 1997, a mental 
status evaluation revealed that the veteran was worried, 
anxious and despondent.  

A VA examination of the heart was conducted in April 1999.  
The veteran reported that he was noted to have high blood 
pressure in 1974.  Following an examination, the diagnosis 
was hypertensive cardiovascular disease.  The examiner 
commented that it was felt that the veteran's hypertension 
was probably on a family basis (his mother had undergone two 
bypasses, and his father one).  He added that since he was 
not sure of the cause of hypertension, it would be difficult 
to prove that his hypertension was due to PTSD in that they 
were probably two separate diseases.  


Analysis

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim  
38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 477 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection may also be established on 
a secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  However, a 
claim for secondary service connection, like all claims, must 
be well-grounded.  38 U.S.C.A. § 5107(a); see also Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994); Reiber v. Brown, 7 
Vet. App. 513 (1995).  Where the determinative issues 
involves medical etiology or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is generally required for the claim to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, a well 
grounded claim for secondary service connection requires 
competent medical evidence of nexus between the current 
disability and the asserted service-connected condition.  See 
Anderson v. West, 12 Vet. App. 491, 496 (1999).  Therefore, 
for the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

The veteran has not contended, and the evidence does not 
otherwise establish, that hypertension was developed either 
during service or within one year thereafter.  Rather, the 
veteran asserts that hypertension, which was first manifested 
some years following service, is directly related to his 
service-connected PTSD.  Significantly, however, the only 
medical opinions of record contradict the veteran's theory.  
Two VA physicians have separately concluded that the 
veteran's hypertension is more likely related to a family 
history than to PTSD.  The veteran's representative argues 
that the opinion of the VA physician following the November 
1996 VA examination was predicated on a finding that the 
veteran did not exhibit anxiety when, in fact, the VA 
psychiatric examination of October 1997, clearly showed that 
the veteran was anxious.  In this regard, the Board notes 
that the examiner stated in November 1996 that the veteran 
did not express extreme anxiety, implying that some anxiety 
was shown.  Even if this is true, the fact remains that there 
is no competent medical evidence of record that establishes 
that there is any etiological relationship between the 
hypertension and the service-connected PTSD.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, supra.  Thus, his 
lay assertions to the effect that he has hypertension 
secondary to PTSD are neither competent nor probative of the 
issue in question.  Therefore, in the absence of competent 
medical evidence indicating that the currently diagnosed 
hypertension has been caused or aggravated by a service-
connected disability, the veteran's claim of entitlement to 
service connection for hypertension on a secondary basis must 
be denied as not well-grounded.  See Anderson v. West, supra.

Where, as in this appeal, the veteran has failed to present 
evidence of a well-grounded claim, the VA is under no duty to 
assist the veteran in any further development of the claim.  
See 38 U.S.C.A. § 5107(a); Morton v. West, supra (VA cannot 
assist a claimant in developing a claim that is not well-
grounded).  Further, the veteran's burden to submit evidence 
sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107(b); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).  

Accordingly, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for the claim of entitlement to service 
connection on a secondary basis for the claimed disability.  
See Robinette, 8 Vet. App. at 77-80; see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).



ORDER

Service connection for hypertension on a secondary basis is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

